Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-20-00588-CR

                                 Gary Thomas CRAYTON,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR9248
                          Honorable Ron Rangel, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, the trial court’s judgment imposed
October 29, 2020, as modified by the judgment nunc pro tunc, signed November 30, 2020, is
AFFIRMED.

       SIGNED September 8, 2021.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice